Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 10 and 16
Cancelled: None
Added: None
Therefore, claims 1-19 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, The prior art teaches a data driving device comprising: 
a low-speed communication circuit to perform low-speed clock training, using a low- speed communication clock signal received from a data processing device in a low-speed communication mode, and to output a first level of a low-speed communication status signal after completing the low-speed clock training; 
a high-speed communication circuit to perform high-speed clock training, using a high- speed communication clock signal received from the data processing device in a clock training section in a high-speed communication mode using a higher communication frequency than the low-speed communication mode, and to output a high-speed communication status signal after adjusting a level of the high-speed communication status signal according to a result of the high-speed clock training; and 
a lock control circuit to generate a lock signal according to the low-speed communication status signal and the high-speed communication status signal to transmit the lock signal to the data processing device and to maintain a level of the lock signal from an end of the low-speed communication mode to the clock training section in the high-speed communication mode. 
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein the low-speed communication circuit receives data for setting a circuit part for the high-speed communication in the low-speed communication mode and the 2high-speed communication circuit is activated after the low-speed communication mode has been completed.

With respect to independent claim 12, A data processing device comprising: 
a lock monitoring circuit to receive a lock signal from a data driving device and to check a level of the lock signal; 
a transmitting circuit to transmit a low-speed communication clock signal and a setup data signal to a low-speed communication circuit of the data driving device in a low-speed communication mode, and to transmit a high-speed communication clock signal to a high-speed communication circuit of the data driving device after changing from the low-speed communication mode into a high-speed communication mode using a higher communication frequency than 5the low-speed communication mode, wherein the setup data signal comprises data to set a circuit part for high-speed communication in the data driving device; 
a control circuit to activate the low-speed communication mode to transmit the low-speed communication clock signal using the transmitting circuit when power is supplied, to transmit the setup data signal using the transmitting circuit after the lock monitoring circuit confirms that the level of the lock signal is changed from a second level into a first level when the transmitting circuit transmits the low- speed communication clock signal, and to activate the high-speed communication mode to transmit the high-speed communication clock signal using the transmitting circuit when the lock monitoring circuit confirms that a level of the lock signal is maintained at the first level. 
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein the high-speed communication circuit of the data driving device is activated based on the setup data signal received by the low-speed communication circuit of the data driving device in the low-speed communication mode.
The similar idea is embodied in the similar system of independent claim 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625